                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                     Case No. 20-CR-13-JPS
 v.

 ARRIS WEBB,
                                                                  ORDER
                      Defendant.


       On January 22, 2020, the grand jury returned a two-count indictment

charging Defendant with distributing a controlled substance and

possessing a firearm in furtherance of distributing a controlled substance in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(D), 846; 18 U.S.C. §

924(c)(1)(A)(i). (Docket #1). On December 4, 2020, the parties entered into a

plea agreement as to Count One of the Indictment. (Docket #31).

       The parties appeared before Magistrate Judge Nancy Joseph on

December 17, 2020 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #33). Defendant entered a plea of guilty as

to Count One of the Indictment. (Id.) After cautioning and examining

Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Judge Joseph determined that the guilty plea was knowing

and voluntary, and that the offenses charged were supported by an

independent factual basis containing each of the essential elements of the

offenses. (Id.)

       On December 17, 2020, Magistrate Judge Joseph filed a Report and

Recommendation with this Court, recommending that: (1) Defendant’s plea

of guilty be accepted; (2) a presentence investigation report be prepared;



  Case 2:20-cr-00013-JPS Filed 01/15/21 Page 1 of 2 Document 38
and (3) Defendant be adjudicated guilty and have a sentence imposed

accordingly. (Id.). Pursuant to General Local Rule 72(c), 28 U.S.C.

§ 636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the parties

were advised that written objections to that recommendation, or any part

thereof, could be filed within fourteen days of the date of service of the

recommendation. (Id.) To date, no party has filed such an objection. The

Court has considered Magistrate Judge Joseph’s recommendation and,

having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s Report and

Recommendation (Docket #33) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 15th day of January, 2021.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                            Page 2 of 2
  Case 2:20-cr-00013-JPS Filed 01/15/21 Page 2 of 2 Document 38
